UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-7502



JAIME REYES SOTO,

                                            Petitioner - Appellant,

          versus


SIDNEY HARKLEROAD, Superintendent,

                                             Respondent - Appellee.


Appeal from the United States District       Court for the Middle
District of North Carolina, at Durham.        James A. Beaty, Jr.,
District Judge. (CA-03-1122-1)


Submitted:   December 9, 2004           Decided:     December 17, 2004


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jaime Reyes Soto, Appellant Pro Se. Clarence Joe DelForge, III,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Jaime Reyes Soto seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

dismissing as untimely his petition filed under 28 U.S.C. § 2254

(2000).     An appeal may not be taken from the final order in a

habeas corpus proceeding unless a circuit justice or judge issues

a certificate of appealability.         28 U.S.C. § 2253(c)(1) (2000).          A

certificate of appealability will not issue for claims addressed by

a district court absent “a substantial showing of the denial of a

constitutional right.”        28 U.S.C. § 2253(c)(2) (2000).       A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.      See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).            We have independently reviewed

the record and conclude that Soto has not made the requisite

showing.      Accordingly, we deny a certificate of appealability and

dismiss the appeal.          We dispense with oral argument because the

facts   and    legal   contentions    are     adequately   presented     in   the

materials     before   the    court   and     argument   would   not    aid   the

decisional process.



                                                                       DISMISSED


                                      - 2 -